





CITATION:
R. v. Madden, 2011 ONCA 656



DATE: 20111020



DOCKET: C48178



COURT OF APPEAL FOR ONTARIO



Moldaver, Cronk and Karakatsanis JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Kevin Madden



Appellant



Timothy E. Breen, for the appellant



John McInnes, for the respondent



Heard: September 30, 2011



On appeal from the conviction for
          first degree murder entered by Justice David McCombs of the Superior Court of
          Justice, sitting with a jury, dated February 27, 2006.



By The Court:



[1]

Following a trial before McCombs J. and a jury, the appellant was
    convicted of first degree murder in connection with the killing of his brother,
    Johnathan, and attempted murder in respect of the attempted slaying of his
    stepfather, Ralston Champagnie. The appellant appeals solely against his
    conviction for first degree murder. He raises two grounds of appeal in support
    of his submission that the conviction should be set aside and a new trial
    ordered, or alternatively, that a verdict of second degree murder be
    substituted.

Severance

[2]

The appellant submits that the trial judge erred in refusing to sever
    his trial from the trial of his co-accused, Timothy Ferriman. The appellant
    sought severance so that he could call Ferriman as a witness once he learned
    that Ferriman was not going to testify on his own behalf.

[3]

In support of his severance motion, the appellant relied on Ferrimans
    testimony from the first trial of the matter, which ended in a mistrial.
    According to the appellant, Ferrimans testimony from that trial was necessary
    to enable him to make full answer and defence, particularly in relation to the
    issue of planning and deliberation.

[4]

At the first trial, Ferriman testified that he had instigated the plan
    to kill Johnathans family and that he had done so in order to impress his
    girlfriend M.W. in an effort to regain her affections.  According to Ferriman,
    he was never serious about the plan and had no intention of carrying it out; nor,
    in his view, did the appellant or a third co-accused intend to do so. While he
    and his co-accused may have pretended that they were serious about killing the
    appellants family, everyone was acting on the understanding that the plan was
    simply a device to assist Ferriman in regaining the affections of M.W.

[5]

In the appellants submission, Ferrimans evidence from the first trial
    was important because it supported his position that he did not kill Johnathan
    as a result of a pre-arranged plan. Rather, on his version of the events, he
    became angry when Johnathan taunted him after coming home from school and he
    killed Johnathan in a fit of uncontrollable rage. Medical evidence called on
    the appellants behalf indicated that he suffered from a disorder known as Intermittent
    Explosive Disorder. According to Dr. Bourget, who testified on the appellants
    behalf, if the appellant was experiencing the effects of that disorder when he
    killed Johnathan, he may not have formed the intent necessary to sustain a
    conviction for murder; nor would he have engaged in the requisite planning and
    deliberation needed to establish the offence of first degree murder.

[6]

Mr. Breen, for the appellant, submits that Ferrimans testimony from the
    first trial was helpful to the appellant in that it lent support to his
    position that the pre-homicide discussions were not serious and were never
    meant to be acted upon. Rather, they were purely coincidental to the actual
    killing of Johnathan, which, by chance, was carried out in the precise manner
    that the appellant described in his telephone conversations with M.W.

[7]

The trial judge refused to order severance. In his view, having regard
    to the evidence as a whole, there was no reasonable possibility that Ferrimans
    evidence could have affected the verdict in a manner favourable to the
    appellant. In so concluding, the trial judge properly instructed himself on the
    governing legal principles. As Mr. Breen points out, however, he erred
    factually in finding that Ferrimans position about the appellants conduct was
    already squarely before the jury in a manner favourable to [the appellant]
    through [Ferrimans] hearsay statements. That observation was inaccurate. In
    an email sent to M.W. after the event, Ferriman claimed that the appellant was
    the author of the plan to kill the members of his family.  That error, however,
    was attenuated by the trial judges instruction to the jury that the contents
    of Ferrimans email could only be used for or against Ferriman and not the
    appellant.

[8]

In the end, despite Mr. Breens able submissions, we are not persuaded
    that the trial judge erred in exercising his discretion against ordering
    severance. In particular, we do not believe it is reasonably possible that the
    verdict could have been different had the jury heard from Ferriman and been
    told that it was he, and not the appellant, who instigated the plan to kill the
    appellants family.

[9]

In this regard, we note that Ferrimans evidence from the first trial
    that he authored the plan is highly suspect and not in conformity with either the
    contents of his email to M.W. or his conversation with her in the second
    telephone call on the day of the killing. That call was tape-recorded. In it, as
    in his later email to M.W., Ferriman portrayed himself as an accessory to the
    appellants plan, not the author of it.

[10]

Beyond that, even if Ferriman did author the plan, there was ample
    evidence to show, at least facially, that the appellant embraced the plan and
    was eager to follow through with it.

[11]

Thus, in our view, regardless of who authored the plan, the real issue
    for the jury was whether the appellant was simply playing along with Ferriman
    to assist him in regaining the affections of M.W. or whether he was serious
    about killing his family upon their return home that day, such that his
    discussions with his co-accused constituted the planning and deliberation
    necessary to support a charge of first degree murder. That issue was put
    squarely before the jury and the jury had all the tools it needed to fully and
    fairly assess it. In our view, looked at from that perspective, Ferrimans
    evidence from the first trial would not have assisted the appellant in any
    appreciable way.

[12]

Moreover, although he did not elaborate on the matter, the trial judge
    observed that even if he had wrongly assessed the value of Ferrimans testimony
    from the first trial, he would nonetheless have denied the severance motion
    because there were other cogent matters that outweighed any potential
    impairment of the right of ... [the appellant] to make full answer and defence
    at a joint trial.

[13]

No doubt, in so concluding, the trial judge had in mind the hearsay
    evidence concession that the Crown agreed to make, in contemplation of a joint
    trial, which very much inured to the appellants benefit. Without going into
    detail, suffice it to say that absent that hearsay evidence concession, unless
    the appellant chose to testify and subject himself to cross examination, there
    would have been no evidence upon which to base his defence that he lacked the
    requisite intent for murder.

[14]

Indeed, far from depriving the appellant of his right to make full
    answer and defence, it was the Crowns concession regarding the hearsay
    evidence  albeit one made in contemplation of a joint trial  that enabled the
    appellant to put forward his defence of lack of intent without testifying in
    his own defence.

[15]

For these reasons, we would not give effect to this ground of appeal.

[16]

In so concluding, we have not ignored the appellants further submission
    that Ferriman could have fleshed out the taunting behaviour attributed to Johnathan
    that allegedly precipitated the appellants violent rage.

[17]

There was no real debate that Johnathan made comments that their
    stepfather would be angry when he saw the state of the house and that he [Johnathan]
    was not going to get into trouble for it. The appellants statements to his
    psychiatrists that such comments provoked a great rage were admitted for their
    truth. Ferriman agreed in cross-examination that the comments were annoying
    and made with a taunting tone of voice. However, the issue before the jury
    was whether the appellants evidence, considered in the context of the whole of
    the evidence, including the medical evidence called on his behalf, raised a
    reasonable doubt regarding the appellants mental state following Jonathans taunts.
    Given the medical evidence, and the appellants statements to the
    psychiatrists, in our view, Ferrimans evidence that Jonathans comments were made
    in a taunting tone of voice could not realistically have affected the verdict.

[18]

Moreover, even if Ferrimans evidence on that subject might have been of
    some assistance to the appellant on the issue of planning and deliberation, the
    jury would have had to first reject the evidence upon which the Crown relied
    that the appellant had planned and deliberated the murder of his family in his
    discussions with his two co-accused prior to Johnathans return from school. By
    its verdict, it is obvious that the jury was not left in a state of reasonable doubt
    on that issue. On this record, that is not surprising. The evidence emanating
    from the telephone conversations with M.W., along with the evidence of the
    manner in which Johnathan was killed and of the appellants attempt to kill his
    stepfather shortly after he had killed Johnathan, made out a very strong, if
    not overwhelming, case that the appellants actions were indeed planned and deliberate.
     In the circumstances, Ferrimans evidence fleshing out the manner in which Johnathan
    allegedly taunted the appellant would have added little to the appellants
    position.

The Instructions on Hearsay

[19]

The trial judge instructed the jury that he had admitted certain hearsay
    evidence (including the appellants statements to his psychiatrists) for the
    truth of its contents out of fairness to the three accused persons. According
    to the appellant, in doing so, the trial judge improperly undermined the weight
    of that evidence in the eyes of the jury.

[20]

We disagree. In instructing the jury as he did, the trial judge was
    merely explaining why a form of evidence that he had told the jury would not
    normally be available for the truth of its contents was being made available to
    them for that purpose in the appellants case. In our view, the trial judges
    explanatory remarks were harmless and occasioned no prejudice to the appellant.
    In particular, the impugned remarks did not in any way telegraph the trial judges
    view of the weight that should be given to the hearsay evidence.

[21]

We also reject the appellants submission that the trial judge erred in
    failing to make it clear that the appellants statements to his doctors were
    capable of raising a reasonable doubt on the issues of planning and
    deliberation, as well as intent, regardless of the jurys assessment of the
    medical evidence offered on these issues.

[22]

While it would have been preferable had the trial judge instructed the
    jury along the lines suggested by the appellant,  his failure to do so was not
    fatal. In our view, there is no realistic possibility that the jury would have
    come to a different conclusion had they been told that they could act on the
    appellants statements to find a reasonable doubt on the issues of planning and
    deliberation and intent, regardless of their findings concerning the medical evidence
    that was called in support of those defences. The appellants statements and
    the medical evidence were integrally interwoven and it would have made no
    difference to the outcome had the instruction, which the appellant now seeks for
    the first time on appeal, been given to the jury.

Conclusion

[23]

In our view, the appellant had a fair trial. The trial judges decision denying
    his motion for severance did not impair his ability to make full answer and
    defence in any realistic sense. The trial judges instructions to the jury as a
    whole were a model of fairness and the appellants conviction for first degree
    murder is amply supported by the evidence. In sum, we are far from persuaded
    that any  miscarriage of justice occurred in this case.

[24]

In the result, the appeal from conviction is dismissed.

Signed:           M.J. Moldaver
    J.A.

E.A.
    Cronk J.A.

Karakatsanis
    J.A.

RELEASED: EAC OCTOBER 20, 2011


